Citation Nr: 1436083	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO denied the Veteran's claim of entitlement to service connection for depression.  Later that month, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In July 2012, the Board remanded the matter on appeal to afford the Veteran a Board hearing, as requested.  In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

In November 2013, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional action, to include further development of the evidence. 

While, with respect to the Veteran's mental health, the record reflects an actual diagnosis of only depression, the Board notes that he has screened positive for PTSD.   See March 2012 VA treatment note.  Thus, the Board has now expanded the claim on appeal, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic, paperless claims Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

For the reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran is seeking service connection for an acquired psychiatric disorder.  In support of his claim, he alleged that during service, his sergeant's wife committed suicide.  The Veteran claims he was very close with the couple and that, following the suicide, he was ordered to allow his sergeant to live with him, and that as a result of these events, he developed a psychiatric disorder.  The Veteran provided details regarding the year and location of the event, as well as the name of his sergeant.  See January 2008 statement.  A note in the claims file indicates that the Veteran does not, himself, have any further information to substantiate the suicide.  See September 2008 statement.  

To date, the AOJ has not attempted to corroborate the occurrence of the in-service event that the Veteran has identified as the source of his mental health issues.  As this event appears to be independently verifiable, the Board finds that further action in this regard is warranted.  

Accordingly, on remand, the AOJ should undertake necessary development to attempt to verify the occurrence of the alleged suicide of his sergeant's wife with the service department and any other appropriate source(s).  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

If the occurrence of the alleged in-service event is established, the AOJ should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility, to obtain medical opinion addressing the relationship, if any, between such event and the Veteran's current psychiatric impairment, to include PTSD and/or depression.  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Regardless of whether an examination is scheduled, on remand, the AOJ should also obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication the claim should include consideration of all additional evidence added to the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding VA mental health treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate, necessary action to attempt to independently verify the occurrence of the Veteran's alleged in-service stressor relating to the suicide of his sergeant's wife, to particularly include contact with the service department (and other appropriate source(s)).  Any additional action necessary for independent verification of the alleged in-service stressor, to include follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating records leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond.  Also follow up on any additional action suggested by the contacted entity.

5.  After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report indicating whether the occurrence of the claimed in-service stressful experience is deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of the claimed in-service stressful experience is not verified, so state in the report, skip the development requested in paragraph 6, below, and proceed with paragraph 8.  

6.  If evidence corroborating the occurrence of the aforementioned in-service stressful experience is received, arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with the results furnished to the examiner prior to the examination), and all clinical findings should be reported in detail.  

Based on examination of the Veteran, and consideration of the entire record, to include any psychological test results, the examiner should identify any current psychiatric disorder(s).   If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's medical history (which includes documented diagnosis of depression, and positive PTSD screen).

Specific to PTSD, the examiner should indicate whether the verified stressor is sufficient to have resulted in PTSD, and, if so, should comment upon the link between the current symptomatology and the verified stressor.  

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to particularly include the verified in-service stressful event.

In rendering all conclusions, the examiner must consider and discuss all pertinent medical evidence, and lay evidence of record, including the Veteran's assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



